MOORE, Chief Justice
(dissenting).
I respectfully dissent. I agree with Justice Murdock that § 11-40-6, Ala.Code 1975, does not dictate the method by which the City of Pike Road must determine its population for purposes of determining its police jurisdiction under § 11—40—10(a), Ala.Code 1975. I also agree with Justice Murdock that, under the applicable precedents, we should find that the legislature simply did not specify the method by which a city must determine its population under § ll-40-10(a). I believe that Pike Road has demonstrated that it has more than 6,000 inhabitants. Therefore, I respectfully dissent.